DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald A. Rudder (Reg. No.: 45618) on 02/15/2022.

The application has been amended as follows: 

Claim 12: The method of claim 10, wherein the processing of the source data further includes outputting one of i) a first signal indicating the source data without change and ii) a 

Allowable Subject Matter

Claims 1, 3-10, and 12-17 allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the known prior art of record taken alone or in combination fails to teach wherein the data processing circuit is further configured to change a waveform of the source data to correspond to the second clock from the first clock in the case that the value of the second clock is different from the value of the first clock, when the operating mode is the first mode, and to provide the second module circuit with the source data without change in the case that the value of the second clock is the same as the value of the first clock, when the operating mode is the second mode, wherein the controller is configured to change the operating mode of the data processing circuit to the first mode or to the second mode when the bus is idle after the request is received, and wherein the bus is idle when no data is currently transmitted through the bus. 

US 2012/0311371 discloses a memory controller that determines a memory device coupled to a processor system and allows clock adjustment of a PHY interface circuit to allow 

US 2014/0136737 discloses selecting an original data signal from a buffer to be transmitted to a memory device. No mention of the controller is configured to change the operating mode of the data processing circuit to the first mode or to the second mode when the bus is idle after the request is received, and wherein the bus is idle when no data is currently transmitted through the bus is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184